Case 2:20-cv-00040-JRG-RSP Document 32 Filed 09/02/20 Page 1 of 2 PageID #: 379



                         FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

  TACTUS TECHNOLOGIES, LLC,                      §
                                                 §
                                                       Case No. 2:20-CV-00040-JRG-RSP
  Plaintiff,                                     §
                                                 §
                                                 §
                                                       JURY TRIAL DEMANDED
          v.                                     §
                                                 §
  HMD GLOBAL OY,                                 §
                                                 §
  Defendant.                                     §
                                                 §


                       JOINT MOTION TO STAY ALL DEADLINES
                            AND NOTICE OF SETTLEMENT

         Plaintiff Tactus Technologies LLC and Defendant HMD Global Oy (collectively, the

 “Parties”) respectfully submit this Joint Motion to Stay All Deadlines and Notice of Settlement.

 The Parties respectfully inform the Court as follows:

         The Parties have reached a settlement in principle of all matters in controversy, pending

 documentation, and request that the Court stay all deadlines for thirty (30) days.

  Dated: September 2, 2020                           Respectfully submitted,

  /s/ Jonathan H. Rastegar                           /s/ Deron R. Dacus (with permission)
  Jonathan H. Rastegar (lead attorney)               Deron R. Dacus
  Texas Bar No. 24064043                             State Bar No. 00790553
  T. William Kennedy Jr.                             The Dacus Firm, P.C.
  Texas Bar No. 24055771                             821 ESE Loop 323, Suite 430
  Jerry D. Tice II                                   Tyler, Texas, 75701
  Texas Bar No. 24093263                             +1 (903) 705-1117
                                                     +1 (903) 581-2543 facsimile
  BRAGALONE CONROY PC                                ddacus@dacusfirm.com
  2200 Ross Avenue
  Suite 4500W                                        Matthew S. Warren (California Bar No.
  Dallas, TX 75201                                   230565)
  Tel: (214) 785-6670                                Robert Kang (California Bar No. 274389)
  Fax: (214) 785-6680                                Erika Warren (California Bar No. 295570)
  jrastegar@bcpc-law.com                             Warren Lex LLP
  bkennedy@bcpc-law.com                              2261 Market Street, No. 606
Case 2:20-cv-00040-JRG-RSP Document 32 Filed 09/02/20 Page 2 of 2 PageID #: 380



  jtice@bcc-law.com                                 San Francisco, California, 94114
                                                    +1 (415) 895-2940
  Attorneys for Plaintiff                           +1 (415) 895-2964 facsimile
  TACTUS TECHNOLOGIES, LLC                          20-40@cases.warrenlex.com

                                                    Attorneys for HMD Global Oy




                                CERTIFICATE OF SERVICE

        The undersigned certifies that on September 2, 2020, the foregoing document was

 electronically filed in compliance with Local Rule CV-5(a) and was served on all counsel of

 record who have consented to electronic service, per Local Rule CV-5(a)(3).

                                                      /s/ Jonathan H. Rastegar
                                                      Jonathan H. Rastegar




                                                2
